318 S.W.3d 770 (2010)
STATE of Missouri, Respondent,
v.
Bobby G. ROSS, Appellant.
No. WD 70676.
Missouri Court of Appeals, Western District.
August 31, 2010.
Nancy A. McKerrow, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Mary H. Moore, Esq., Jefferson City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Bobby Ross appeals from his conviction after a jury trial of statutory sodomy in the first degree. § 566.062, RSMo. In his sole Point Relied On, Ross claims the trial court abused its discretion in overruling his objections to the testimony of two witnesses concerning out-of-court statements made by his minor victim, because the testimony was duplicative and improperly bolstered the victim's testimony. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).